Citation Nr: 1750842	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-05 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 2002 to January 2006.  His awards and decorations include the Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  During the course of the appeal, the claims file was transferred to the RO in St. Petersburg, Florida.

On February 8, 2010, the Veteran requested rating higher than 10 percent for his PTSD.  During the course of the appeal, in a January 2014 VA rating decision, a 70 percent disability rating was assigned effective for the entire rating period from February 8, 2010.  Since the 70 percent disability rating is not the maximum rating available, the issue is listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).

In November 2013 and April 2017, the Board remanded the case for additional evidentiary development, and it has been returned to the Board for appellate review.


FINDING OF FACT

For the entire rating period, the Veteran's service-connected PTSD has not been manifested by total occupational and social impairment due to psychiatric symptomatology.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, such as for the service-connected PTSD in this case, the level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Pursuant to the General Rating Formula for Mental Disorders, a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 100 percent, the maximum available, is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

Evaluation under 38 C.F.R. § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The nomenclature employed in the portion of VA's rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. 

The Board notes VA implemented usage of the DSM-5, effective August 4, 2014; however, the VA Secretary has determined that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As this case was initially certified to the Board in March 2012, the DSM-5 is not for application in this case.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

A March 2009 VA traumatic brain injury screening report revealed that Veteran had a normal attention span/memory.  The Veteran also self-reported to not feeling hopeless about the present or future, thoughts about taking his life, or ever having had a suicide attempt.

At the March 2010 VA examination for PTSD, the Veteran reported sleep impairment due somewhat to his employment schedule as a truck driver, being divorced since 2008, visiting with his two children as much as possible, and having good relationships with his family of origin.  He also noted two close friends who lived out of the state and he visited them when able.  He regularly kept in touch with others with whom he served, and had a renewed interest in martial arts.  Upon clinical evaluation, he demonstrated a neatly groomed appearance, clear speech, cooperative attitude, normal affect, good mood, and intact attention.  He was oriented to person, time, and place; had unremarkable thought process and content, understood the outcome of his behavior, understood that he had a problem, had good impulse control, was able to maintain minimum personal hygiene, and had normal memory.  His psychiatric symptomatology included recurrent and intrusive distressing recollections, efforts to avoid thoughts, sleep impairment, hypervigilance, flashbacks, difficulty trusting others, significant difficulty in dating relationships, and emotional numbing.  There were no findings, or a history, of suicide attempts, violence/assaultiveness, delusions, hallucinations, inappropriate behavior, panic attacks, or homicidal or suicidal thoughts.

The March 2010 VA examiner concluded the Veteran's psychiatric symptoms occurred daily, were mild in severity, and decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress.  A GAF score of 65 was assigned based on the Veteran's "loving and supportive relationships with family and friends; his occupational success; and the overall severity of his symptoms."

In March 2012, the Veteran reported being divorced since 2008, being in a long distance relationship with a significant other, engaging in martial arts three times a week, having a couple of friends, and getting along well with family.  He displayed an appropriate appearance, orientation to time, person, and place, normal speech, and appropriate behavior, and the treating physician concluded the Veteran was not suicidal or homicidal.

At a follow up evaluation approximately two weeks later, the Veteran reported sleep impairment, fleeting thoughts that something could happen, being unemployed but having plans to attend college, and he denied suicidal or homicidal ideation.  Upon clinical evaluation, he was oriented to person, place and time, neatly dressed, pleasant and cooperative, and demonstrated motor activity within normal limits, normal speech, logical and goal oriented thought, normal memory, intact concentration and insight, euthymic and anxious mood, appropriate affect to mood, and normal judgment.  There were also no findings of thoughts or plans to harm or kill himself or others, hallucinations, or delusions.  A GAF score of 59 was assigned.

Pursuant to the November 2013 Board remand directives, the Veteran underwent a VA examination for PTSD in December 2013.  The Veteran reported having a strained relationship with his siblings, "okay" relationship with his mother, good relationship with his children, engaging in social activities with friends, but he was not currently in a relationship because had difficulty initiating and maintaining one since his divorce.  While not currently employed, he was enrolled in college and denied any problems on during previous employment.  Upon clinical evaluation, he demonstrated a neatly groomed appearance, cooperative attitude, good mood, orientation to person, time, and place, appropriate affect, and memory within normal limits without independent verification of historical facts.  Psychiatric symptomatology included depressed mood, suspiciousness, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and impaired impulse control.  There were no findings of suicidal ideation or plans.

Following the clinical evaluation, the VA examiner rendered diagnoses of PTSD and cyclothymic disorder and noted symptoms for each could be differentiated.  Superficially, PTSD accounted for changes in functioning as a result of recurrent recollections, reliving the events, psychological distress, physiological reactivity, avoidance behaviors, feeling detached, restricted affect, anger, concentrating, and hypervigilance.  The VA examiner concluded the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  Such level of impairment was 75 percent attributable to the service-connected PTSD and 25 percent attributable to the nonservice-connected cyclothymic disorder.

Most recently, and pursuant to the April 2017 Board remand directives, the Veteran underwent an additional VA examination for PTSD in May 2017.  The Veteran reported since the last examination he and his son moved out of state closer to his two siblings, he has had several "on and off" relationships, welcomed a son in March 2016, and got along with a few coworkers but did not see them outside of work.  He also noted having a few other friends who lived outside the state.  In 2015 he completed his associate's degree in criminal justice and began working in maintenance at a lodge.  Upon clinical evaluation, he demonstrated good hygiene, poor eye contact, cooperative behavior, normal speech, depressed mood, mildly constricted affect, linear and goal-directed thought process, orientation to person, time, and place, memory within normal limits, and fair attention, insight, and judgment.  Psychiatric symptomatology included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  There were no findings of suicidal ideation although he endorsed apathy about living, hallucinations, or delusions.  Following the clinical evaluation, the VA examiner concluded all psychiatric symptoms appear most consistent with a lone diagnosis of PTSD with occupational and social impairment with reduced reliability and productivity, and a GAF score of 60 was assigned.

As noted above, VA examiners assigned the Veteran GAF scores of 65 in March 2010 and 60 in May 2017.  The Board also acknowledges that a VA treating physician assigned the Veteran a GAF score of 59 in March 2012.

A score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See 38 C.F.R. §§ 4.125, 4.130.  A score between 61 and 70 reflects mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  Id.  Higher scores correspond to better functioning of the individual.

After review of the pertinent evidence of establishes the Veteran's service-connected PTSD has not been manifested by both total occupational and total social impairment due to psychiatric symptomatology.  As discussed above, the Veteran's PTSD has been manifested by sleep impairment, recurrent and intrusive distressing recollections, efforts to avoid thoughts, suspiciousness and hypervigilance, flashbacks, difficulty trusting others, significant difficulty in dating relationships, emotional numbing, fleeting thoughts that something could happen, depressed mood, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and impaired impulse control, anxiety, and depressed mood.  His overall psychiatric symptomatology did not rise to the level of severity, frequency, or duration to demonstrate more severe occupational and social impairment at any time during the appeal period to warrant a higher rating.  In fact, the Veteran has demonstrated ongoing effective relationships with his children, siblings, and few close friends, engagement in social activities, and employment or participation in school during the entire rating period.  Moreover, he received GAF scores reflecting moderate and mild symptomatology throughout the course of the appeal.  As such, a rating in excess of 70 percent is not warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board is aware that the symptoms listed under the maximum rating of 100 percent are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Moreover, entitlement to such an evaluation requires sufficient symptoms of the requirements, or others of similar severity, frequency, or duration, that cause the specific type of occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 117-18.  In this case, the Board has considered the maximum rating for the entire appeal period but finds that it is rated appropriately.  The signs and symptoms manifested are contemplated by the currently assigned rating of 70 percent as they do not manifest with the severity required for a higher rating.

The Board has considered the Veteran's reported history of symptomatology related to the service-connected PTSD.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through one's senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  His credible descriptions of his observable symptoms are not more closely described by the 100 percent criteria.  

The Board has also considered the possibility of staged ratings and finds that the scheduler rating for the service-connected disability on appeal has been in effect for appropriate period on appeal.  Accordingly, staged ratings are inapplicable.  See Hart, 21 Vet. App. at 505.

Lastly, a total disability rating based on individual unemployability has not been raised because the Veteran does not contend, and the evidence does not show, that the service-connected disability on appeal renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In fact, he has been gainfully employed or in school during the entire appeal period.


ORDER

A rating in excess of 70 percent for PTSD is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


